Title: From Benjamin Walker to William Stephens Smith, 19 April 1783 to 20 April 1783
From: Walker, Benjamin
To: Smith, William Stephens


                        
                            Dr Sir,
                             19-20 Apl 1783
                            
                        
                        I am directed, in reply to your Letter of the 17 to inform you that Letters may in future be Sent direct from
                            N. York to Elizabeth Town—I am Dr Sir Your very humble Ser.
                        
                            B.W.
                        
                        
                            20th Your Letter of the 18th just came to hand when the Commander in Chief Returns this Eveng. it Shall
                                be answerd.
                        
                    